Citation Nr: 0030589	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  93-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
paroxysmal tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This case was previously before the Board in January 1995 and 
April 1996.  On both occasions, the Board remanded the case 
for additional development.

In September 1997, the Board denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for 
paroxysmal tachycardia.  The veteran appealed the Board's 
decision to United States Court of Appeals for Veterans 
Claims (Court).

In a Joint Motion for Remand it was argued that the Board's 
September 1997 decision should be vacated and remanded 
because the regulations specific to the evaluation of 
cardiovascular disorder were changed effective in January 
1998.  In April 1998 the Court vacated the September 1997 
decision of the Board and remanded the veteran's claim 
pursuant to 38 U.S.C.A. § 7252(a) and Rule 41 of the Court's 
Rules of Practice and Procedure.  

In August 1998, the Board remanded the veteran's claim to the 
RO for additional development to include affording the 
veteran an examination by a cardiologist and readjudicating 
his claim under new schedular rating criteria for 
cardiovascular disorders.  This development was attempted 
and, in a February 1999 Supplemental Statement of the Case, 
the RO confirmed and continued the 10 percent evaluation for 
the veteran's paroxysmal tachycardia.  Thereafter, the claims 
file was transferred to the Board.

In December 1999, the Board remanded the veteran's claim for 
a second time as the VA examination, performed in October 
1998, did not comply with the directives of the August 1998 
Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
This development was attempted and, in a September 2000 
Supplemental Statement of the Case, the RO confirmed and 
continued the 10 percent evaluation for the veteran's 
paroxysmal tachycardia.  For the reasons stated below, the 
Board has determined that another remand is necessary.


REMAND

In the August 1998 remand, the Board requested that the 
veteran be scheduled for an examination by a cardiologist.  
The Board specifically stated that the examiner should 
express opinions as to the severity and frequency of 
paroxysmal tachycardia attacks, to include the number of 
episodes per year documented by ECG or Holter monitor.

The veteran underwent such an examination in October 1998.  
However, the examiner did not specifically provide opinions 
as to the severity and frequency of the paroxysmal 
tachycardia attacks which the veteran claims to experience.  

Thereafter, the veteran underwent another VA cardiovascular 
examination in February 2000.  Once again, the examination 
reports did not include the opinions requested in the August 
1998 remand by the Board.  

Accordingly, in July 2000, the RO requested that the 
veteran's claims file be reviewed by a cardiologist who 
should provide an opinion with respect to whether the veteran 
experiences severe frequent attacks of paroxysmal tachycardia 
and whether he experiences supraventricular arrhythmias with 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year documented 
by ECG or Holter monitor.  

In August 2000, the RO was provided with the following VA 
medical opinion:

I was asked to review records of [the veteran] and 
provide an opinion describing the nature of his 
supraventricular arrhythmia and the frequency with 
which it occurs.  I have reviewed this patients C-
file and agree with the findings described in Dr. 
Mickelson's note.  On the records provided to me, 
the patient does not have four documented runs of 
supraventricular tachyarrhythmias in his chart.  On 
Holter monitoring, however, he has had three runs 
of nonsustained supraventricular tachycardia during 
a 24 hour period with seven beats occurring in the 
longest run at a rate of 130 beats per minute.  The 
patient's baseline electrocardiogram is consistent 
with Wolff-Parkinson-White-type ventricular pre-
excitation and the patient is predisposed to 
supraventricular tachycardia.  The patient does not 
have evidence of paroxysmal atrial fibrillation.  
While I do not have four documented episodes within 
a years' period of time of supraventricular 
tachycardia, I feel that it is at least as likely 
as not that this patient has four runs of 
supraventricular tachycardia within a years' period 
of time.  Definitive documentation of this could be 
attempted by event monitoring, however, would 
require potentially very prolonged period of 
monitor use in order to demonstrate that patient 
has four sustained SVT [episodes] per year.

The evidence of record does not reflect that the "event 
monitoring" suggested by the physician has been 
accomplished.  Additionally, based upon the evidence of 
record, the Board is unable to determine whether or not the 
veteran has supraventricular arrhythmias with paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than 4 episodes per year documented by ECG or 
Holter monitor.

In this regard and as noted in the December 1999 remand by 
the Board, the United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 86.  The Court has also held that "where, 
as here, the remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.  Accordingly, the Board finds that the 
claim must be remanded to the RO to obtain the opinion 
requested by the Board in the August 1998 remand.  

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In order to afford the veteran due 
process of law, the case is REMANDED for the following 
actions:

1. The RO should request that the veteran 
provide the names and addresses of all 
health care providers who have treated 
him for cardiovascular complaints 
since December 1999.  After obtaining 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims folder 
copies of the treatment records from 
all sources identified by the veteran 
which have not been previously 
obtained.

2. The veteran should be scheduled for a 
VA examination by a cardiologist for 
the purpose of ascertaining the 
severity and frequency of his 
paroxysmal tachycardia episodes.  All 
indicated studies, such as "event 
monitoring" as suggested by the 
examiner who provided the August 2000 
opinion as well as ECG and/or Holter 
monitoring, should be performed and 
all clinical findings reported in 
detail.  The examiner should express 
opinions as to the following:

a.  Does the veteran experiences 
severe frequent attacks of 
paroxysmal tachycardia?

b.  Does the veteran experiences 
supraventricular arrhythmias with 
paroxysmal atrial fibrillation or 
other supraventricular tachycardia, 
with more than 4 episodes per year 
documented by ECG or Holter monitor?

The examiner should provide a 
rationale for all opinions expressed  
The claims folder should be made 
available to the examiner for review 
in conjunction with the examination, 
and the examiner should acknowledge 
such review in the examination report.

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the VA medical report 
and required opinion to ensure that it 
is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  

4. After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement 
to an evaluation in excess of 10 
percent for the veteran's paroxysmal 
tachycardia.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


